               Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 1 of 48




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20216536
Notice of Service of Process                                                                            Date Processed: 08/09/2019

Primary Contact:           Erika Douglas
                           Aspen American Insurance Company
                           175 Capital Blvd
                           Ste 100
                           Rocky Hill, CT 06067-3934

Electronic copy provided to:                   Timothy Lynch
                                               Kim Sliva

Entity:                                       Aspen Specialty Insurance Company
                                              Entity ID Number 3721874
Entity Served:                                Aspen Specialty Insurance Company
Title of Action:                              Gessner Self Storage, LP vs. Aspen Specialty Insurance Company
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Harris County District Court, TX
Case/Reference No:                            201949427
Jurisdiction Served:                          Texas
Date Served on CSC:                           08/07/2019
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Jonathan P. Ayers
                                              817-267-9009

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
               Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 2 of 48

                            ,.                  CAUSE NO. 201949427
COPY OF PLEADING PROVIDrll BY I'LT

                                      RECEIPT NO: 852918 TRACKING NO: 73649960
Plaintiff:                                              In The 157th
GESSNER SELF STORAGE L P                                Judicial District Court of
vs.                                                     Harris County, Texas
Defendant:                                              201 CAROLINE
ASPEN SPECIALTY INSURANCE COMPANY                       Houston, Texas                                                  _
                                CITATION CORPORATE
THE STATE OF TEXAS
`'unty of'.f32i r :s

I
TOV: ASPEN SPECIALTY INSURANCE COMPANY (FOREIGN CORPORATION) MAY BE SERVED BY
SERVING ITS ATTORNEY OF SERVICE CORPORATION SERVICE COMPANY
211 E 7TH STREET SUITE 620, AUSTIN TX 78701

      Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION JURY DEMAND AND REQUEST FOR
DISCLOSURE FIRST REQUEST FOR PRODUCTION AND FIRST SET OF INTERROGATORIES TO DEFENDANT

This instrument was filed on July 19, 2019 in the above cited cause number and court. The instrument attached describes the
claim against you.

        YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the'expiration date of 20 days after
you were served this citation and petition, a default judgment may be taken against you.

        This citation was issued on July 26, 2019, under my hand and seal of said court.


                                                                                  A&4-
Issued at the request of:                       r a ~•~
                                                     FH~
                                                        -~ ~.- '                  Marilyn Burgess, District Clerk
AYERS, JONATHAN PARKEY                             oI?,~s~',                      Harris County, Texas
1201 MAIN ST STE2406                                                              201 CAROLINE Houston Texas 77002
DALLAS               , TX 75202-                             141                  (PO Box 4651, Houston, Texas 77210)
214-757-9009
B ar Number: 01465900                                    S
                                                                                  Generated By: BRIANNA J. DENMON




                                                                                                                W
                                                                                                                              A71
              Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 3 of 48


                                                                            1Yacking Number: 73649960



                                                   CAUSE NUMBER: 201949427

PLAINTIFF: GESSNER SELF STORAGE L P                                                  In the 157th
     vs.                                                                             Judicial District Court of
DEFENDANT: ASPEN SPECIALTY INSURANCE COMPANY                                         Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at 5 't3Yo'clock       M. on the                  day of            US 1                   , 20~~ . Executed at
                                   ~                       -
(Address)
in

                          County at o'clock _ M. On the                 day of                                    20         , by

Delivering to                                                           defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                   day of                                              20.

Fees $

                                                                            Lo
                Affiant                                                                                 Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME, On this                          day of                                             , 20_.



                                                                             Notary Public
     Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 4 of 48
                                                                                                7/19/2019 5:04 PM
                                                                     Marilyn Burgess - District Clerk Harris County
                                                                                          Envelope No. 35289341
                                                                                                 By: Nelson Cuero
                                                                                        Filed: 7/19/2019 5:04 PM

                                  CAUSE NO.

GESSNER SELF STORAGE, LP                      §                   IN THE DISTRICT COURT
                                              §
        PLAINTIFF,                            §
                                              §
V.                                            §                         .IUDICIAL DISTRICT
                                              ~
ASPEN SPECIALTY INSURANCE COMPANY, §
MINICO INSURANCE AGENCY, INC.,      §
ASSOCIATED CLAIMS MANAGEMENT, INC., §
AND MICHAEL TODD NEVILLE,           §
                                              ~
        DEFENDANTS.                           §                   I-IARRIS COUNTY, TEXAS

                  PLAINTIFF'S ORIGINAL PETITION, JURY DEIOIIAND AND
                              REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff Gessner Self Storage, L.P., ("Gessner"), and files this, its

Original Petition against Aspen Specialty Insurance Company ("Aspen"), MiniCo

Insurance Agency, Inc. ("MiniCo"), Associated Claims Management, Inc., ("AMC") and

Michael Todd Neville ("Neville") (collectively "Defendants"), and for same, would show

unto the Court as follows:

                                   I.         DISCOVERY

        Discovery is intended to be conducted under Level 3 of Rule 190 of the Texas

Rules of Civil Procedure.

                                        11.       PARTIES

        Plaintiff Gessner Self Storage, L.P. is a domestic corporation with its principal

place of business at 3417 Milam, Houston, Texas 77002.

        Defendant Aspen Specialty Insurance Company is a foreign corporation with its

principal place of business at 175 Capital Blvd., Suite 300, Rocky Hill, Connecticut



PLAINTIFFS' ORIGINAL PETITION                                                             Page 1
    Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 5 of 48




06067-3914. Defendant Aspen may be served with process by service upon its Attorney

for Service, Corporation Service Company, 211 E. 7th Street, Suite 620, Austin TX

78701 -3218.

       Defendant MiniCo Insurance Agency, Inc. is a foreign limited liability company

with its principal place of business at 2531 West Dunlap Avenue, Phoenix, Arizona

85021. Defendant MiniCo may be served with process by service upon its Registered

Agent, 3H Agent Services, Inc., 8000 IH-10 West, Suite 600, San Antonio, Texas

78230.                               -

       Defendant Associated Claims Management, Inc. is a foreign corporation with its

principal place of business at 16093 St. Martin Road, Oakboro, North Carolina 28129.

Defendant AMS may be served with process by service upon its registered agent,

Anthony W. Marks, III, 16093 St. Martin Road, Oakboro, North Carolina 2812.

       Defendant Michael Todd Neville is an individual with an address of 10421

Dominion Village Dr.ive, Charlotte, North Carolina 28269-7919. Defendant Neville may

be served with process at 10421 Dominion Village Drive, Charlotte, North Carolina

28269-7919, or wherever he may be found.

                                III. JURISDICTION AND VENUE

       Venue is proper in Harris County, Texas, pursuant to Section 15.032 of the

Texas Civil Practice and Remedies Code, because all or a substantial part of the events

or omissions giving rise to the claim occurred in Harris County, Texas. The damages

sought are within the jurisdictional limits of this Court.

         The Court has jurisdiction over Defendants because defendants are insurance

companies/adjusters that engage in the business of insurance in the State of Texas and



PLAINTIFFS' ORIGINAL PETITION                                                    Page 2
    Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 6 of 48




Plaintiff's causes of action arise out of these Defendants' business activities in the State

of Texas.

                                      IV. FACTS

        Plaintiff Gessner is, and at all times mentioned and material to this action was,

the owner in fee of certain real property commonly known as Gessner Self Storage,

10615 S. Gessner Road, Houston, Texas 77071 ("Gessner's Property").

        Plaintiff would respectfully show it obtained a policy of insurance with Aspen.

The insurance policy is Policy No. EGB00006-3 (the "Policy"). The Policy between

Gessner and Aspen provided coverage for potential hail and wind damage for the

period October 21, 2016 to October 21, 2017.

        A hail and wind incident occurred on or about May 21, 2017, which damaged the

roof of Gessner's Property. Plaintiff's property sustained damages as a result of this hail

and wind storm. After the hail incident Gessner obtained the services of a roofing

contractor to get an estimate as to the extent of the damage and cost of repair. The

roofing contractor performed an inspection of the premises and determined a hail

incident had occurred and there was serious damage to the roof of Gessner's Property.

Subsequently, Gessner reported the hail and resulting water damage to Aspen. Aspen,

through Bruce Krager, a senior claims adjuster with MiniCo, acknowledged the claim on

April 12, 2018. Plaintiff asked that Aspen cover the cost of repairs to Gessner's Property

pursuant to the Policy.

        Gessner obtained the services of a public adjuster, My-Adjuster, LLC ("My-

Adjuster"). Representatives of My-Adjuster communicated concerning the claim with

adjusters, agents, and supervisors for Aspen, including Defendants ACM, MiniCo and



PLAINTIFFS' ORIGINAL PETITION                                                         Page 3
    Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 7 of 48




Neville. It was represented the claim would be properly adjusted.

       An inspection of Gessner's Property and its roof was performed by agents of

Aspen on April 16, 2018, including Unified Building Sciences & Engineering, Inc.

("UBSE"). Further, UBSE inspected the Gessner property on May 17, 2018. At that time,

it was understood by PlaintifF that Aspen determined indications of hail and wind

damage to the roof existed.

       However, Aspen denied Gessner's claim.

       Based on information and belief, ACM was the authorized representative for

MiniCo, relative to the above loss. Based on information and belief, MiniCo is the _

program administrator for Aspen for Gessner. Aspen, ACM and MiniCo all were

informed of the damage to the roof and the need to replace shingles, siding and doors.

Upon information and belief, MiniCo communicated with letters to the insured dated

June 27, 2018, and e-mail messages dated August 29, 2018, September 25, 2018, and

September 26, 2018, with respect to the claim. A repair estimate was submitted by the

public adjuster at My Adjuster, LLC on August 29, 2018, which included the cost for

replacement of all shingle roof surfaces, replacement of siding, and replacement of 126

doors on the property. This estimate was for damage directly as a result of hail on the

date of loss of May 21, 2017.

        Subsequent to receiving this information from the public adjuster, ACM

contracted with UBSE and asked that entity to address the damage as outlined by the

public adjuster's estimate dated August 11, 2018. Thereafter, UBSE made several

inspections at which time the damage by hail and the extent of hail damage should have

been evident.



PLAINTIFFS' ORIGINAL PETITION                                                    Page 4
    Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 8 of 48




        Thereafter, according to ACM, a report was received by ACM from the engineer

at UBSE. The engineer's reports contain contradictory information and, although it was

noted that there was damage to the shingle roofs, the conclusion was the shingles were

not damaged by hail. The reports, nevertheless, indicate that there was granular loss to

the roof shingles, but the report opines such loss did not diminish the protective

characteristics of the roofing surFaces. The report concludes the roofs were old, and

such granular loss did not impact the life of the roof. A subsequent report was prepared

by the engineer dated September 26, 2018. That report contradicts itself and the other

report by stating there was no hail-impact related damage or distress to the overhead

doors, but there had been potential hail storms in the past and the engineer attempts to

date hail splatter marks on the property. As a consequence, the engineering firm initially

stated that there was no hail damage at all, but then subsequently stated that prior hail

storms in the past had created the hail indentations observed on the metal panels as

well as the gutters of the office building or alternatively, the damage did not afPect the

life .of the roof. In other words, the engineer was using an outcome-oriented

investigation in an attempt to determine that there was either no hail damage, the hail

damage was old, or the hail did not result in damage other than, cosmetic issues. As a

result of this contradictory, self-serving, and outcome-oriented investigation by the

engineering firm, Aspen on October 16, 2018, denied
                                                  , the claim, claiming application of       ,

ACV and/or cosmetic damage from the hail/wind endorsement, and claiming that

although the carrier was able to perform an inspection, that the inspection took place

too long after the occurrence of the storm in question. This theory was proposed that

there had not been timely reporting even though Aspen had been able to perform



PLAINTIFFS' ORIGINAL PETITION                                                       Page 5
    Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 9 of 48




multiple inspections, have an engineer perform rnultiple inspections, reach conclusions,

and in no shape, form or fashion indicate any form of prejudice.

        As a consequence, both ACM, as the authorized representative of MiniCo, which

is the program manager for Aspen, performed an outcome-oriented investigation

claiming to rely on a biased and contradictory engineering analysis solely for the

purpose of denying this claim. ACM, as the authorized representative of MiniCo

Insurance Agency, by and through its employee Mike Neville, made representations to

the insured as to the conditions following the loss, the issue of whether there was

coverage, the application of the policy provisions, and wrongfully denied the claim.

        As detailed in the above paragraphs, Aspen and its agents and adjusters,

specifically Defendants ACM, MiniCo and Neville, did not properly pay Plaintiff's claim

and did not provide full coverage for the damages sustained by the Plaintiff.

Additionally, Aspen continues to delay the payment of the damages to Gessner's

Property. As such, Plaintiff has not been paid for its damages to its property.

        Defendant Aspen, by and through its agents and adjusters, specifically

Defendants ACM, MiniCo and Neville, failed to perform its contractual duty to

adequately compensate Plaintiff under the terms of the Policy. Specifically, they refused

to pay the full proceeds of the Policy, although due demand was made for proceeds to

be paid in an amount sufficient to cover the damaged property and all conditions

precedent to recovery upon the Policy had been carried out and accomplished by

Plaintiff. Aspen and its agents and adjusters' conduct, specifically the conduct of

Defendants ACM, MiniCo and Neville, constitutes a breach of the insurance contract

between Aspen and Plaintiff.



PLAINTIFFS' ORIGIIYAL PETITION                                                         Page 6
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 10 of 48




       Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, misrepresented to Plaintiff that the damage to Gessner's Property

was not covered under the Policy, even though the damage was caused by a covered

occurrence. Defendant Aspen and its agents and adjusters' conduct, specifically the

conduct of Defendants ACM, MiniCo and Neville, constitutes a violation of the Texas

Insurance Code, unfair Settlement Practices. Tex. Ins. Code §541.060(a)(1).

       Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, failed to make an attempt to settle Plaintiff's claim in a fair manner,

although they were aware of their liability to Plaintiff under the Policy. Defendant Aspen

and its agents and adjusters' conduct, specifically the conduct of Defendants ACM,

MiniCo and Neville, constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. Tex. Ins. Code §541.060(a)(2)(A).
                                                                         i
        Defendant, Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, failed to explain to Plaintiff the reasons for their denial of Plaintiff's

claim. Specifically, Defendant, Aspen and its agents and adjusters, specifically

Defendants ACM, MiniCo and Neville, failed to offer Plaintiff adequate compensation,

without any explanation why full payment was not being made. Furthermore, Defendant,

Aspen and its agents and adjusters, specifically Defendants ACM, MiniCo and Neville,

did not communicate that any future settlements or payments would be forthcoming to

pay for the entire losses covered under the Policy, nor did they provide any explanation

for the failure to adequately settle Plaintiff's claim. Defendant Aspen and its agents and

adjusters' conduct, specifically the conduct of Defendants ACM, MiniCo and Neville, is a

violation of the Texas Insurance Code, Unfair Settlement Practices, Tex. Ins. Code



PLAINTIFFS' ORIGINAL PETITION                                                           Page 7
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 11 of 48




§541.060(a)(3).

        Defendant, Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, failed to affirm or deny coverage of Plaintiff's claim within a

reasonable time. Specifically, Plaintiff did not receive timely indication of acceptance or

rejection, regarding the full and entire claim, in writing from Defendant, Aspen.

Defendant Aspen and its agents and adjusters' conduct, specifically the conduct of

Defendants ACM, MiniCo and Neville, constitutes a violation of the Texas Insurance

Code, Unfair Settlement Practices. Tex. Ins, Code §541.060(a)(4).

        Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, refused to fully compensate Plaintiff, under the terms of the Policy,

even though Defendant Aspen failed to conduct a reasonable investigation. Specifically,

Defendant, Aspen and its agents and adjusters, specifically Defendants ACM, MiniCo

and Neville, performed an outcome-orientated investigation of Plaintiff's claim, which

resulted in a biased, unfair and ~ inequitable evaluation of plaintiff's losses on the

property. Defendant, Aspen and its agents and adjusters' conduct, specifically the

conduct of Defendants ACM, MiniCo and Neville, constitutes a violation of the Texas

Insurance Code, Unfair Settlement Practices. Tex. Ins. Code §541.060(a)(7).

        Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville, failed to meet its obligations under the Texas Insurance Code

regarding timely acknowledging Plaintiff's claim, beginning an investigation of Plaintiff's

claim and requesting all information reasonably necessary to investigate Plaintiff's claim

within the statutorily mandated time of receiving notice of Plaintiff's claim. Aspen and its

agents and adjusters' conduct, specifically the conduct of Defendants ACM, MiniCo and



PLAINTIFFS' ORIGINAL PETITION                                                         Page 8
       Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 12 of 48



I
    Neville, constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.

    Tex. Ins. Code §542.055.

            Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

    MiniCo and Neville, failed to accept or deny Plaintiff's full and entire claim within

    statutorily mandated time of receiving all necessary information. Aspen and its agents

    and adjusters' conduct, specifically the conduct of Defendants ACM, MiniCo and

    Neville, constitutes a violation of th'e Texas Insurance Code, Prompt Payment of Claims.

    Tex. Ins. Code §542.056.

            Defendant Aspen and its agents and adjusters, specifically Defendants

    Defendants ACM, MiniCo and Neville, failed to meet its obligations under the .Texas

    Insurance Code regarding payment of claim without delay. Specifically, it has delayed

    full payment of Plaintiff's claim longer than allowed and, to date. Aspen and its agents

    and adjusters' conduct, specifically the conduct of Defendants ACM, MiniCo and

    Neville, constitutes a violation of the Texas Insurance Code, Prompt Payment of Claims.

    Tex. Ins. Code §542.058.

            From and after the time Plaintiff's claim was presented to Defendant Aspen and

    its agents and adjusters, the liability of Aspen to pay the full claim in accordance with

    the terms of the Poticy was reasonably clear. However, Aspen and its agents and

    adjusters, specifically Defendants ACM, MiniCo and Neville, have refused to pay

    Plaintiff in full, despite there being no basis whatsoever on which a reasonable

    insurance company would have relied on to deny the full payment. Aspen and its agents

    and adjusters' conduct, specifically the conduct of Defendants ACM, MiniCo and

    Neville, constitutes a breach of the common law of good faith and fair dealing.
                                                                     .~

    PLAINTIFFS' ORIGINAL PETITION                                                      Page 9
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 13 of 48




        Defendant Aspen and its agents and adjusters, specifically Defendants ACM,
                                     ,
MiniCo and Neville, knowingly or recklessly made false representations, as described

above, as to material facts and/or knowingly concealed all or part of material information

from Plaintiffs.

        As a result of Defendant Aspen and its agents and adjusters' wrongful acts and

omissions, Plaintiff was forced to retain the professional services of the attorney and law

firm who are representing them with respect to these causes of action.

        As a result of the foregoing conduct, Plaintiff would respectfully show as follows:

                                V.       CAUSES OF ACTION

        Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville acting in the course and scope of his employment with ACM, are

liable to Plaintiff for fraud, intentional breach of contract, as well as intentional violations

of the Texas Insurance Code and intentional beach of good faith and fair dealing.

    A. FRAUD

        Defendant Aspen and its agents and adjusters, specifically Defendants ACM,

MiniCo and Neville acting in the course and scope of his employment with ACM, are

liable to Plaintiff for common law fraud.

        Each end every one of the representations, as described above, concerned

material facts for the reason Plaintiff would not have acted and in which Defendant

Aspen and its agents and adjusters, specifically Defendants ACM, MiniCo and Neville

acting in the course and scope of his employment with ACM, knew were false or made

recklessly without any knowledge of their truth as a positive assertion.

        The statements were made with the intention that they shoutd be acted upon by



PLAINTIFFS' ORIGINAL PETITION                                                           Page 10
                                                                                            r
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 14 of 48




Plaintiff, who in turn acted in reliance upon the statements there causing Plaintiff to

suffer injury and constituting common law fraud.

    B. BREACH OF CONTRACT

        Defendant Aspen has committed acts which constitute a breach of the insurance

contract made between Aspen and Plaintiff.

        Defendant Aspen's failure and refusal, as described above, to pay the adequate

compensation as it is obligated to do under the terms of the Policy in 'question and

under the laws of the State of Texas, constitutes a breach of Defendant Aspen's

insurance contract with Plaintiff.

    C. NONCOMPLIANCE WITH TE)(AS INSURANCE CODE: UNFAIR
       SETTLEMENT PRACTICES

        Defendant Aspen and its agents and adjusters' conduct, specifically that of

Defendants ACM, MiniCo and Neville acting in the course and scope of his employment

with ACM, constitutes multiple violations of the Texas Insurance Code, Unfair

Settlement Practices, Tex. Ins. Code §541.060(A). AII violation under this article are

made actionable by Tex. Ins. Code §541.151.

        Defendant Aspen and its agents and adjusters' unfair settlement practice,

specifically that of Defendants ACM, MiniCo and Neville acting in the course and scope

of his employment with ACM, as described above, of misrepresenting to Plaintiff

material facts relating to the coverage at issue, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

Tex. Ins. Code §541.060(1).

        Defendant Aspen and its agents and adjusters' unfair settlement practice,

specifically that of Defendants ACM, MiniCo and Neville acting in the course and scope

PLAINTIFFS' ORIGINAL PETITION                                                   Page 11
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 15 of 48




of his employment with ACM, as described above, of failing to attempt in good faith to

effectuate a prompt, fair, and equitable settlement of the claim, even though Defendant

Aspen's liability under the Policy was reasonably clear, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.

Tex. Ins. Code §541.060(2)(A).

        Defendant Aspen and its agents and adjusters' unfair settlement practice,

specifically that of Defendants ACM, MiniCo and Neville acting in the course and scope

of his employment with ACM, as described above, of failing to promptly provide Plaintiff

with a reasonable explanation of the basis in the Policy, in relation to the facts or

applicable law, for their offer of a compromise settlement of the claim, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business

of insurance. Tex. Ins. Code §541.060(3).

        Defendant Aspen and its agents and adjusters' unfair settlement practice,

specifically that of-Defendants ACM, MiniCo and Neville acting in the course and scope

of his employment with ACM, as described above, of failing within a reasonable time to

affirm or deny coverage of the claim to Plaintiff or to submit a reservation of rights to

Plaintiff, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code §541.060(4).

        Defendant Aspen and its agents and adjusters' unfair settlement practice,

specifically that of Defendants ACM, MiniCo and Neville acting in the course and scope

of his employment with ACM, as described above, of refusing to pay Plaintiffs claim

without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance.



PLAINTIFFS' ORIGINAL PETITION                                                     Page 12
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 16 of 48




Tex. Ins. Code §541.060(7).

    D. NONCOMPLIANCE WITH TEXAS INSURANCE CODE: THE PROMPT
       PAYMENT OF CLAIMS

        Defendant Aspen and its agents and adjusters' conduct, specifically that of

Defendants ACM, MiniCo and Neville acting in the course and scope of his employment

with ACM, constitutes multiple violations of the Texas Insurance Code, Prompt Payment

of Claims. AII violations made under this article ere made actionable by Tex. Ins. Code

§542.060.

        Defendant Aspen and its agents and adjusters' failure to acknowledge receipt of

Plaintiff's claim, commence investigation of the claim, and request from Plaintiff all

items, statements, and forms that they reasonably believed would be required within the

applicable time constraints, specifically that of Defendants ACM, MiniCo and Neville

acting in the course and scope of his employment with ACM, as described above,

constitutes a non-prompt payment of claims and a violation of the Tex. Ins. Code

§542.055.

        Defendant Aspen and its agents and adjusters' failure to notify Plaintiff in writing

of its acceptance or rejection of the claim within the applicable time constraints,

specifically that of Defendants ACM, MiniCo and Neville acting in the course and scope

of his employment with ACM, constitutes a non-prompt payment of the claim. Tex. Ins.

Code §542.056.

        Defendant Aspen and its agents and adjusters' delay of the payment of Plaintiff's

claim following its receipt of all items, statements, and forms reasonably requested and

required, longer than the amount of time provided for, specifically that of Defendants

ACM, MiniCo and Neville acting in the course and scope of his employment with ACM,

PLAINTIFFS' ORIGINAL PETITION                                                        Page 13
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 17 of 48




as described above, constitutes a non-prompt payment of the claim. Tex. Ins. Code

§542.058.

    E. BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        Defendant Aspen and its agents and adjusters' conduct, specifically that of

Defendants ACM, MiniCo and Neville acting in the course and scope of his employment

with ACM, constitutes a breach of the common law duty of good faith and fair dealing

owed to insureds in insurance contracts.

        Defendant Aspen and its agents and adjusters' failure, specifically that of

Defendants ACM, MiniCo and Neville acting in the course and scope of his employment

with ACM, as described above, to adequately and reasonably investigate and evaluate

Plaintiff's claim, although at that time Defendant Aspen and its agents and adjusters,

specifically Defendants ACM, MiniCo and Neville acting in the course and scope of his

employment with ACM, knew or should have known by the exercise of reasonable

diligence that its liability was reasonably clear, constitutes a breach of the duty of good

faith and fair dealing.

    F. VIOLATIONS OF TEXAS DECEPTIVE TRADE PRACTICES/CONSUMER
       PROTECTION ACT

        Based on the facts previously set forth, Defendants have committed violations of

the Texas Deceptive Trade Practices/Consumer Protection Act, ("DTPA"). The DTPA,

Sections 17.46, et seq. of the Texas Business and Commerce Code, provides additional          r

protection to consumers who are victim of deceptive, improper, and/or illegal practices,

including the award of treble damages for knowing violation and attorneys' fees.

Defendants' conduct in engaging in such acts or practices results in actual and

consequential damages to Plaintiff, and supports an award for treble damages.

PLAINTIFFS' ORIGINAL PETITION                                                       Page 14
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 18 of 48




        Plaintiff would respectfully show it is entitled to actual damages resulting from

these violations of the law. These damages include the sums the Defendants have

wrongfully.. refused to pay and any ,, consequential damages to Plaintiffs' economic

welfare in the future, including any exacerbation of economic condition occasioned by

the delay in payment of these claims. Plaintiffs are also entitled to recovery of treble

damages for "knowing" violations.

        In addition, Plaintiff is entitled to recovery of attorneys' fees necessary to afford

its rights, along with the costs and expenses set forth by law. Plaintiff seeks monetary

relief over $200,000 but not more than $1,000,000.

    G. KNOWLEDGE

        Each of the acts described above, together and singularly, was done "knowingly"

as that term is used in the Texas Insurance Code and Texas Deceptive Trade Practices

Act and were a producing cause of Plaintiff's damages described herein.

                                     VI. DAMAGES
                                                          ,

        Plaintiff would show that all of the aforementioned acts, taken together or

singularly, constitute the producing causes of the damages sustained by Plaintiff.

        As previously mentioned, the damages caused by this hail storm rendered

Gessner's Property significantly damaged. These damages have not been properly

addressed or repaired in the months since the storm causing further damages to

Gessner's Property and causing undue hardship and burden to the Plaintiff. These

damages are a direct result of Defendant Aspen and its agents and adjusters'

mishandling of Plaintiff's claim in violation of the law set forth above.

        For breach of contract, Plaintiff is entitled to regain the benefit of the bargain,



PLAINTIFFS' ORIGINAL PETITION                                                         Page 15
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 19 of 48




which is the amount of its claim together with attorney's fees. Plaintiff seeks monetary

relief over $200,000 but not more than $1,000,000.

        For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which include the loss of the benefits that should

have been paid pursuant to the policy, court costs and attorneys' fees. For knowing

conduct of the acts complained of, Plaintiff request for three times its actual damages.
                                      ,
Tex. Ins. Code §541.152. Plaintiff seeks monetary relief over $200,000 but not more

than $1,000,000.

        For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

Plaintiff is entitled to the amount of its claim, as well as eighteen (18) percent interest

per annum of the amount of such claim as damages, together with attorneys' fees. Tex.

Ins. Code §542.060. Plaintiff seeks monetary relief over $200,000 but not more than

$1,000,000.

        For beach of the common law duty of good faith and fair dealing, Plaintiff is

entitled to compensatory damages, including all forms of loss resulting from the

insurance breach of duty, such as additional costs, economic hardship, losses due to

nonpayment of the amount the insurer owed, exemplary damages and damages for

emotional distress. Plaintiff seeks monetary relief over $200,000 but not more than

$1,000,000.

        Additionally, for breach of the common law duty of good faith and fair dealing,

Plaintiff is entitled to compensatory damages, including all forms of loss resulting from

Aspen's conduct in hindering the reconstruction of Gessner's Property. Plaintiff seeks

monetary relief over $200,000 but not more than $1,000,000.



PLAINTIFFS' ORIGINAL PETITION                                                       Page 16
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 20 of 48




        For fraud, Plaintiff is entitled to recover actual damages and exemplary damages

for knowing fraudulent and malicious representations, along with attorneys' fees,

interest and court costs. Plaintiff seeks monetary relief over $200,000 but not more than

$1,000,000.

        For breach of the Texas Deceptive Trade Practices Act. Plaintiff is entitled to

recover from Defendants actual damages, statutory damages, exemplary damages

along with attorneys' fees. Plaintiff seeks monetary relief over $200,000 but not more

than $1,000,000.

                                   VII.    ATTORNEYS' FEES

        For the prosecution and collection of this claim, Plaintiff has been compelled, to

engage the services of the attorney whose name is subscribed to this pleading.

Therefore, Plaintiff is entitled to recover a sum for the reasonable and necessary

services of Plaintiffs attorney in the preparation and trial of this action, including any

appeals to the Court of Appeals and/or the Supreme Court of Texas.

                                VIII. REQUEST FOR DISCLOSURE

        Pursuant to Texas Rules of Civil Procedure 194, Defendants are hereby

requested to disclose, within- fifty (50) days of service of this request, the information or

material described in Rule 194.2(a)-(I).

                                     IX.    JURY DEMAND

        Plaintiff hereby requests that all causes of action alleged herein be tried before a

jury consisting of citizens residing in Harris County, Texas. Plaintiff hereby tenders the

appropriate jury fee.




PLAINTIFFS' ORIGINAL PETITION                                                         Page 17
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 21 of 48




                                      X. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays Defendants be cited

to answer and appear and after final trial, Plaintiff has judgment against the Defendants

in an amount in excess of the minimal jurisdiction limits of the Court to reimburse it the

cost of repairs of the Gessner's Property, diminution in value of the Gessner's Property,

lost profits, loss of use, and other consequential darriages, punitive or exemplary

damages, plus pre judgment and post judgment interest at the legal rate until paid,

attorneys' fees and costs, costs of Court, and for all other relief, at law and in equity, to

which Plaintiff may be justly entitled.


                                          Respectfully submitted,

                                          AYERS & AYERS



                                          By:    ls/ Jonathan P. Avers
                                                 JONATHAN P. AYERS
                                                 State Bar No. 01465900
                                                 4205 Gateway Drive, Suite 100
                                                 Colleyville, Texas 76034
                                                 jayers@ayersfirm.com
                                                 (817) 267-9009
                                                 (817) 318-0663 (FAX)

                                                 AYTORNEYS FOR IPLAINTIFF




PLAINTIFFS' oRIGINAL PETITION                                                         Page 18
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 22 of 48




                                 CAUSE NO.

GESSNER SELF STORAGE, LP           §                               IN THE DISTRICT COURT
                                   §
      PLAINTIFF,                   §
                                   §
V.                                 §                                    .IUDICIAL DISTRICT
                                    §
ASPEN SPECIALTY INSURANCE COMPANY, §
MINICO INSURANCE AGENCY, INC.,      §
ASSOCIATED CLAIMS MANAGEMENT, INC., §
AND MICHAEL TODD NEVILLE,           §
                                    §
      DEFENDANTS.                   §                              I-IARRIS COUNTY, TEXAS




               PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO
              DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY


TO: Defendant Aspen Specialty Insurance Company, who may be served with this
     discovery request, together with process by service upon its attorney for service
     Corporation Service Company, 211 E. 7th Street, Suite 620, Austin TX
     78701-3218.

      Pursuant to the Texas Rules of Civil Procedure, Plaintiffs First Request for

Production to Defendant Aspen Specialty Insurance Company is hereby served on you

in due time, manner and form. Said discovery is to be answered in accordance with the

procedures and requirements set forth in the Texas Rules of Civil Procedure.

                                    INSTRUCTIONS

      1.     The responding party's response to this request for discovery is due, in

writing, within sixty (60) days after service hereof and should be delivered to the

undersigned attorney, at 4205 Gateway Drive, Suite 100, Colleyville, Texas 76034, in

an appropriate manner as provided for under the Texas Rules of Civil Procedure and

within the time stated above.

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY               PAGE 1
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 23 of 48




       2.     Answer each request for production of documents separately by listing the

documents and by describing them as defined below. If documents produced in

response to this request are numbered for production, in each response provide both

the information that identifies the document and the document's number. Said

documents should be produced at the offices of the undersigned attorney, at 4205

Gateway Drive, Suite 100, Colleyville, Texas 76034.

       3.     For a document that no longer exists or that cannot be located, identify the

document, state how and when it passed out of existence, or when it could no longer be

located, and the reasons for the disappearance. Also, identify each person having

knowledge about the disposition or loss of the document, and identify any other

document evidencing the lost document's 'existence or any facts about the lost

document.

                                       DEFINITIONS

       For the purposes of responding to this discovery request, the following words and

phrases shall have the following meanings, unless the context requires otherwise.

       "PlaintifP' or "Gessner" refers to the party propounding this discovery, GESSNER

SELF STORAGE, LP.

       "You," "your,°° "Defendant," "Carrier," or "Aspen" refers to the parties to whom this

discovery request is propounded, ASPEN SPECIALTY INSURANCE COMPANY.

       The "claim" refers to the claim for personal property repair/replacement which

has been described in Plaintiff's latest petition herein on file.

       The "Policy" means the insurance Policy Number EGB00006-3 which was issued

by or on behalf of the Carrier which was in place and effect for Plaintiff on the date of

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                PAGE 2
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 24 of 48




the Claim, and includes all declaration pages, information pages, renewals, addendums

and any other amendatory or defining documents which have been made a party of
                                                                                  ~
and/or which otherwise complete said policy.

      "Document" means all written, typed, or printed matters, and all magnetic,

electronic, digital or other, recordings or documentation of any kind or description

(including, without limitation: letters, correspondence, telegrams, memoranda, notes,

records, minutes, contracts, agreements, records or notations of telephone or personal

conversations, conferences, interoffice communications, e-mail, microfilm, bulletins,

circulars, pamphlets, photographs, facsimiles, invoices, tape records, computer

printouts, and work sheets), including drafts and copies not identical to the originals, all

photographs and graphic matter, however produced or reproduced, and a" compilations

of data from which information can be obtained, and any and all writing or records of

any type or nature, in your actual possession, custody, or control, including those in the

possession, custody, or control of any and all present or former directors, officers,

employees, consultants, accountants, attorneys or other agents, whether or not

prepared by you, that constitute or contain matters relevant to the subject matter of the

action.

          ®Possession, custody, or control" of an item means that the person either has

physical possession of the item or has a right to possession that is equal or superior to

the person who has physical possession of the item.

          "File" means any collection or group of documents maintained, held, stored, or

used together, including, without limitation, all collections of documents maintained, held




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                 PAGE 3
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 25 of 48




or stored in folders, notebooks, or other devices for separating or organizing
                                                                 ,
documents.

       "Person" means any natural person, corporation, firm, association, partnership,

joint venture, proprietorship, governmental body, or any other organization, business, or

legal entity, and all predecessors or successors in interest.

       "Relating to" and "relates to" means, without limitation, embodying, mentioning, '

or concerning, directly or indirectly, the subject matter identified in the request.

       "Concerning" means, in whole or in part, directly or indirectly, referring to, relating

to, connected with, commenting on, responding to, showing, describing, analyzing,

reflecting, or constituting.

       "Identify" or "describe," when referring to a document, means you must state the

following:

             a. The nature (e.g., letter, handwritten note) of the document.
             b. The title or heading that appears on the document.
             c. The date of the document and the date of each addendum, supplement, or
                other addition or change.
             d. The identity of the author and of the signer of the document, and of the
                person on whose behalf or at whose request or direction the document
                was prepared or delivered.
             e. The present location of the document, and the name, address, position or
                title, and telephone number of the person or persons having custody of the
                document.


                    REQUESTS FOR PRODUCTION OF DOCUMENTS

       1.       Defendant's file for Gessner's claim for hail damage beginning with the

initial claim until the date of filing of this lawsuit.

RESPONSE:



REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                   PAGE 4
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 26 of 48




       2.     Any documents, reports, or memoranda relied upon in making the

decision to deny any portion of Gessner's claim for hail damage as of the date of denial.

RESPONSE:




       3.     Any documents, reports or memoranda reviewed in evaluating Gessner's

claim for hail damage from the date of the claim until the date of filing of this lawsuit.

RESPONSE:




       4.     A certified copy of the insurance policy affording Gessner coverage for its

hail damage claim.

RESPONSE:




       5.     Copies of all petitions and complaints filed in any lawsuits in the past five

(5) years to which Aspen was a party in any capacity relating to disputes involving

allegations of "bad faith," deceptive trade practices, unconscionable actions, unfair

practices in the business of insurance, violations of the Texas Insurance Code, breach

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                   PAGE 5
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 27 of 48




of duty of good faith and fair dealing, any violation of any statute, rule, or regulation

regarding the business of insurance, or any similar claim.

RESPONSE:




       6.     Any summary(ies) maintained by Aspen, or on its behalf that calcutate,

evaluate or report the number of claims, the number of claims accepted without contest,

the number of claims accepted after contest and/or the number of disputed claims paid

after order of a court or regulatory agency.

RESPONSE:




       7.     The written procedures or policies (inciuding document(s) maintained in

electronic form) presented to you and maintained for Aspen's employees, agents, or

adjusters to use from the time of denial to the present in the review and handling of

claims for property insurance benefits.

RESPONSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY              PAGE 6
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 28 of 48




       8.     Documents, photographs, statements, sketches, or plans generated

during the course of the investigation of the Gessner's claim for hail damage through

the date of filing of this lawsuit. This request specifically includes all videotapes,

photographs and records of Plaintiff or Plaintiff's property regardless of whether you

intend to offer these items into ®vidence at trial.

RESPOIVSE:




       9.     Any report maintained by you of the total and average claim cost; median

claim cost; number of claims; and number of denials in Texas by Aspen for 2013

through 2018.

RESPONSE:




       10.    AII investigation reports and related documents prepared by you, at your

direction, or on your behalf, prior to the filing of this lawsuit which related to or

concerning Gessner's claim for hail damage.

RESPOIVSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY           PAGE 7
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 29 of 48




       11.    AII charts, tables, document summaries, blow-ups, models, scale

reproductions, multi-dimensional physical representations and/or any other visual aids

prepared by you or on your behalf for use in this lawsuit before the jury either at trial or

at deposition.

RESPONSE:




       12.       AII documents identified in your answers to the interrogatories propounded

by Plaintiff unless provided as attachments to your interrogatory answers.

RESPONSE:




       13.       AII photographs, videos or other film or digital media of Plaintiff's property.

RESPONSE:




       14.       AII photographs, videos or other film or digital media of the area

surrounding the property made the basis of this lawsuit.

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                     PAGE 8
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 30 of 48




RESPONSE:




       15.    AII other photographs, videos or other film or digital media conceming or

depicting any other person, item or matter related to the subject matter of this lawsuit.

RESPONSE:




       16.    AII written or recorded statements of Plaintiff or its employee, agents or

representatives taken in connection with Plaintiff's claim for hail damage.

RESPONSE:




       17.    AII written reports of inspection, tests, writing, drawings, graphs, charts,

recordings or opinions of any expert who has been used for consultation and whose

work product forms a basis either in whole or in part of the opinions of an expert who is

to be called as 'a witness, (if the discoverable factual materials have not been received

or reduced to a tangible form, request is hereby made that you advise Plaintiff

accordingly and reduce such material to a tangible form).

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                 PAGE 9
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 31 of 48




RESPONSE:




      18.    A curriculum vitae or resume for any consulting expert whose mental

impressions or opinions have been reviewed by a testifying expert.

RESPONSE:




      19.    Any and all documents or other tangible items obtained by you or on your

behalf in this cause by way of business records affidavit or deposition on written

questions together with copies of any and all such affidavits and/or written depositions.

RESPONSE:




       20.   Any investigation report or document in your possession or control or to

which you have access created by any independent adjuster or investigator concerning

Gessner's claim for hail damage.

RESPONSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY              PAGE 10
  Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 32 of 48




      21.    AII claims-handling manuals, inserts and supplements which have been

provided by you to your agents, employees or representative during the last five years

regarding how Texas property damage claims are to be adjusted, denied, investigated,

reported, serviced or otherwise handled.

RESPONSE:




      22.    Any index of claims-handling bulletins, memos, or other documents which

have been provided by you to your agents, employees or representatives during the last

five years regarding how Texas properry damage claims are to be adjusted, denied,

investigated, reported, services or otherwise handled.

RESPONSE:




      23.    AII brochures, summary descriptions, memorandums and/or other such

documents describing continuing education seminars, offered or sponsored by you (i.e.,

in-house seminars); regarding insurance bad faith, avoiding claims handling practices

claims and/or regarding how Texas property damage claims are to be adjusted, denied,

investigated, reported, serviced or otherwise handled that you have offered to your

agents, employees or representatives during the last five years.

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY          PAGE 11
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 33 of 48




RESPONSE:




      24.    AII brochures, summary descriptions, memorandums and/or other such

documents describing continuing education seminars, offered or sponsored by

someone other than you, regarding insurance bad faith, avoiding claims handling

practices claims and/or regarding how Texas property damage claims are to be

adjusted, denied, investigated, reported, serviced or otherwise handled that you have

offered to your agents, employees or representatives during the last five years.

RESPONSE:




      25.    Any record showing the training courses or courses of instruction given by

you to any of your direct employees that participated in the investigation and/or handling

of Gessner's claim for hail damage.

RESPONSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY              PAGE 12
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 34 of 48




         26.   The personnel files of all persons directly employed by you who

participated in any way in the handling and/or denial of any aspect of Gessner's claim

for hail damage.

RESPONSE:




         27.   Any accident, coverage or investigation letter, memo, report or other such

document concerning Gessner's claim for hail damage, which was created, circulated,

generated, sent, reviewed and/or received by you before the date this suit was filed.

RESPONSE:




         28.   Any complaints which have been filed by or with any other state or federal

agency concerning you or any of your agents, adjusters, employees or other legal

representatives during the past five (5) years complaining that you or any of them

violated any state or federal law, owe rule and/or the duty of good faith and fair dealing,

or otherwise committed or engaged in any deceptive, fraudulent, misleading, or unfair

claims handling or insurance business practices involving a Texas property damage

claim.

RESPONSE:



REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY              PAGE 13
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 35 of 48




      29.    Complete, true and accurate profit and loss statements or other verifiable

accounting documents which show your net worth for the year in which Gessner's claim

for hail damage is alleged to have occurred and for each full year since that date.

RESPONSE:




       30.    AII diaries, file activity sheets, claim notes, or other such documents

created, kept or maintained by you and/or your agents, employees or representatives

regarding Gessner's claim for hail damage through the date this suit was filed.

RESPONSE:




       31.    Any and all servicing and/or claims handling instructions which were in

effect at any time since January 1, 2010, between you and any other party involved with

the handling or adjuster of Gessner's claim for hail damage.

RESPONSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                 PAGE 14
      Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 36 of 48




            32.   AII notices or complaints filed with the Texas Department of Insurance

    (TDI) regarding you and/or your agents, employees or representatives received by them

    or you in the last five years from TDI pursuant to Sec. 521.055 of the Texas Insurance
,
    Code.

    RESPONSE:




            33.   The "complete record of all complaints which you have received during the

    preceding three years" which you are required to maintain under the Texas

    Administrative Code.

    RESPONSE:




            34.   Documents reflecting amount billed and payment of attorney's fees by you

    in connection with the handling of this cause.

    RESPONSE:




            35.   Any and all diary entries, estimates, evaluations, reviews, notices,

    updates, reports, worksheets or other such documents which concern, describe or

    REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY           PAGE 15
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 37 of 48




otherwise refer to any reserve amounts that were set in or assigned to the Gessner's

claim for hail damage at any time prior to the date of filing of this lawsuit.

RESPONSE:




       36.    Any and all lists, memorandums, claims directive, bulletins, notices,

practice guidelines or other such documents that were provided to you which identify

professional engineers that are available to their adjusters, employees, or vendors for

purposes of requesting engineering reports.

RESPONSE:




       37.    Any and all "best practices' guidelines or other such documents that you

provide or that were provided to you advising you of the "preferred" or "best" practices

of procedures to use when adjusting or handling property damage claims.

RESPONSE:




       38.     Your underwriting file pertaining to Gessner.

RESPONSE:

REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY            PAGE 16
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 38 of 48




      39.    Any weather information that would indicate the instances of hail at the

location of Gessner's Property.

RESPONSE:




      40.       Your contract with MiniCo Insurance Agency, Inc.

RESPONSE:




      41.    Your contract with Associated Claims Management, Inc.

RESPONSE:




      42.    Any communication concerning Gessner with Michael Neville.

RESPONSE:




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY         PAGE 17
  Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 39 of 48




      43.    Any communication concerning Gessner with Bruce Krager.

RESPONSE:




      44.    Any documents reflecting the number of times you have hired any expert

that was used in this matter.

RESPONSE:




                                   Respectfully submitted,

                                  AYERS & AYERS


                                  By: /s/Jonathan P. Ayers
                                     Jonathan P. Ayers
                                     State Bar No. 01465900
                                     jayers@ayersfirm.com
                                     4205 Gateway Drive, Suite 100
                                     Colleyville, Texas 76034
                                     (817) 267-9009 — Phone
                                     (817) 318-0663 — Facsimile

                                      COUNSEL FOR PLAINTIFF
      ~




REQUEST FOR PRODUCTION TO DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY       PAGE 18
  Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 40 of 48




                                CAUSE NO.

GESSNER SELF STORAGE, LP           §                            IN THE DISTRICT COURT
    ,                              §
      PLAINTIFF,                   §
                                   §
V.                                 §                                  JUDICIAL DISTRICT
                                   §
ASPEN SPECIALTY INSURANCE COMPANY, §
MINICO INSURANCE AGENCY, INC.,     §
ASSOCIATED CLAIMS MANAGEMENT, INC., §
AND MICHAEL TODD NEVILLE,          §
                                   §
      DEFENDANTS.                  §                            I-IARRIS COUNTY, TEXAS



           PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT
                    ASPEN SPECIALTY INSURANCE COMPANY


TO: Defendant Aspen Specialty Insurance Company, who may be served with this
     d'iscovery request, together with process by service upon its attorney for service
     Corporation Service Company, 211 E. 7th Street, Suite 620, Austin TX
     78701-3218.

      Pursuant to the Texas Rules of Civil Procedure, Plaintiff's First Set of

Interrogatories to Defendant Aspen Specialty Insurance Company are hereby served on

you in due time, manner and form. Said discovery is to be answered in accordance with

the procedures and requirements set forth in the Texas Rules of Civil Procedure.

                                   INSTRUCTIONS

      1.     The responding party's response to this request for discovery is due, in

writing, within sixty (60) days after service hereof and should be delivered to the

undersigned attorney, at 4205 Gateway Drive, Suite 100, Colleyville, Texas 76034, in

an appropriate manner as provided for under the Texas Rules of Civil Procedure and

within the time stated above.
PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                        PAGE 1
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 41 of 48




       2.     Answer each request for production of documents separately by listing the

documents and by describing them as defined below. If documents produced in

response to this request are numbered for production, in each response provide both

the information that identifies the document and the document's number. Said

documents should be produced at the offices of the undersigned attorney, at 4205

Gateway Drive, Suite 100, Colleyville, Texas 76034.

       3.     For a document that no longer exists or that cannot be located, identify the

document, state how and when it passed out of existence, or when it could no longer be
                                 ~
located, and the reasons for the disappearance. Also, identify each person having

knowledge about the disposition or loss of the document, and identify any other

document evidencing the lost document's existence or any facts about the lost

document.

                                       DEFINITIONS
                                                                                      ,
       For the purposes of responding to this discovery request, the following words and

phrases shall have the following meanings, unless the context requires otherwise.

       "PlaintifP' or "Gessner" refers to the party propounding this discovery, GESSNER

SELF STORAGE, 1P .

       "You," "your," "Defendant," "Carrier," or "Aspen" refers to the parties to whom this

discovery request is propounded , ASPEN SPECIALTY INSURANCE COMPANY.

       The "claim" refers to the claim for personal property repair/replacement which

has been described in Plaintiff's latest petition herein on file.

       The ®Policy". means the insurance P®licy Number EGB00006-3 which was issued

by or on behalf of the Carrier which was in place and effect for Plaintiff on the date of
PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                         PAGE 2
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 42 of 48




the Claim, and includes all declaration pages, information pages, renewals, addendums

and any other amendatory or defining documents which have been made a party of

and/or which otherwise complete said policy.

          "Document" means all written, typed, or printed matters, and all magnetic,

electronic, digital or other, recordings or documentation of any kind or description

(including, without limitation: letters, correspondence, telegrams, memoranda, notes,

records, minutes, contracts, agreements, records or notations of telephone or personal

conversations, conferences, interoffice communications, e-mail, microfilm, bulletins,

circulars, pamphlets, photographs, facsimiles, invoices, tape records, computer

printouts, and work sheets), including drafts and copies not identical to the originals, all

photographs and graphic matter, however produced or reproduced, and a" compilations

of data from which information can be obtained, and any and all writing or records of

any type or nature, in your actual possession, custody, or control, including those in the

possession, custody, or control of any and all present or former directors, ofPicers,

employees, consultants, accountants, attorneys or other agents, whether or not

prepared by you, that constitute or contain matters relevant to the subject matter of the

action.

       "Possession, custody, or control" of an item means that the person either has

physical possession of the item or has a right to possession that is equal or superior to

the person who has physical possession of the item.
      `
       "File" means any collection or group of documents maintained, held, stored, or

used together, including, without limitation, all collections of documents maintained, held


PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                          PAGE 3
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 43 of 48




or stored in folders, notebooks, or other devices for, separating or organizing

documents.

       "Person" means any natural person, corporation, firm, association, partnership,

joint venture, proprietorship, governmental body, or any other organization, business, or

legal entity, and all predecessors or successors in interest.

       "Relating to" and "relates to" means, without limitation, embodying, mentioning,

or concerning, directly or indirectty, the subject matter identified in the request.

       "Concerning" means, in whole or in part, directly or indirectly, referring to, relating

to, connected with, commenting on, responding to, showing, describing, analyzing,

reflecting, or constituting.

       "Identify" or "describe," when referring to a document, means you must state the

following:

             a. The nature (e.g., letter, handwritten note) of the document.
             b. The title or heading that appears on the document.
             c. The date of the document and the date of each addendum, supplement, or
                other addition or change.
             d. The identity of the author and of the signer of the document, and of the
                person on whose behalf or at whose request or direction the document
                was prepared or delivered.
             e. The    present location of the document, and the name, address, position or
                title, and telephone number of the person or persons having custody of the
                document.


                                    INTERROGATORIES

       1.       Please state the full name, place of incorporation, location of your principle

place of business, and the nature and duration of the business of Defendant Aspen.

       ANSWER:                                                                ,


PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                            PAGE 4
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 44 of 48




       2.      Please state when, how and from whom you first learned about the hail

damage claim made by PlaintifP.

       ANSWER:




       3.      Please identify (by actor, date, general description of steps or actions,

taken, information learned or obtained and source of said information) all steps or

actions taken by Aspen in conducting its investigation, if any, of Plaintiff's claim for hail

damage from the time Aspen first became aware of the claim and continuing through

the date of the filing of this lawsuit.
                                                                                   l
       ANSWER:




       4.      Please identify every person interviewed as a part of the investigation, if

any, of Plaintiff's claim for hail damage and include in your answer who conducted the

interview, the date of the interview, whether the statement was recorded and/or reduced

to writing, and a summary of the information supplied by said person (or in lieu of said

summary, attach a copy of the written or recorded statement to your interrogatory

answers).
PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                            PAGE 5
  Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 45 of 48




      ANSWER:




      5.     Please identify every document or report reviewed as part of Aspen's

investigation of Plaintiff's claim for hail damage and include in your answer the date,

source and author of said document; the date on which the document was first

"received" by you, (and if different, the date on which it was first "reviewed" by you);

whether a copy of the document was kept by you, and if so, state where the document

is being kept and identity of the person who currently has custody, control or possession

of same; and provide a brief summary of the information contained in the document (or

in lieu of said summary, attach a copy of the document to your interrogatory answers).

      ANSWER:




      6.     State the total amount of attorney's fees incurred by this Defendant in this

cause, including in your answer the hours worked, hourly rate charged, and expenses

associated with representation in this cause.

      ANSWER:




PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                        PAGE 6
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 46 of 48




       7.     Please identify each person employed by Aspen (including agents,

attorneys, or representatives), or individuals who were responsible for the decision to

deny Plaintiff's claim for hail damage.

       ANSWER:




       8.     Please identify each person employed by Aspen (including agents,

attorneys or representatives), who participated in the investigation of the claims,

defenses or issues involved in Plaintiff's claim for hail damage, including a brief

description of the date involved and type of involvement of each person identified.

       ANSWER:




       9.     What reason(s), if any, does Aspen have for refusing to pay Plaintiff's

claim for hail damage.

       ANSWER:




       10.    Please identify the substantially similar claims filed in the last five (5) years

in the State of Texas in any court. "Substantially similar claims" means claims made that
PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                             PAGE 7
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 47 of 48




you violated the Insurance Code, DTPA, or acted in violation of your duty of "good faith

and fair dealing" in your handling of a claim for workers' compensation benefits. You

may provide a copy of the Original Petition or Complaint in lieu of further identification of

the action.

       ANSWER:




      .11.    Please identify the person(s) employed by Aspen with the most knowledge

of the number of hail damage claims presented to Aspen in the last five (5) years, the

number of claims accepted without contest, the number of claims accepted after contest

and the number of disputed claims paid after order of a court or regulatory agency.

       ANSWER:




       12.    Identify any weather events, including date and time, that Aspen claims is

the cause of the damage to Plaintiff's property.

       ANSWER:




PLAINTIFF'S FIRST SET OF INTERROGATORIES TO
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                           PAGE 8
   Case 4:19-cv-03108 Document 1-4 Filed on 08/20/19 in TXSD Page 48 of 48




       13.   What is the practices and procedures that Aspen follows in evaluating a

hail damage cause of this type.

       ANSWER:




       14.   Were such practices and procedures followed in this case, and if not, why

not?

       ANSWER:




                                  Respectfully submitted,

                                  AYERS & AYERS


                                  By: %s/ Jonathan P. Ayers
                                      Jonathan P. Ayers
                                      State Bar No. 01465900
                                     jayers@ayersfirm.com
                                      4205 Gateway Drive, Suite 100
                                      Colleyville, Texas 76034
                                      (817) 267-9009 — Phone
                                      (817) 318-0663 — Facsimile

                                     COUNSEL FOR PLAINTIFF




PLAINTIFF'S FIRST SET OF INTERROGATORIES TO                                        '     '
DEFENDANT ASPEN SPECIALTY INSURANCE COMPANY                                     PAGE 9
